DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8471773 by Vicard et al. in view of U.S. PG Pub No. 20090073070 by Rofougaran.

As to Claim 1 Vicard teaches a radio frequency transmission-reception device [Vicard, Figs. 5A and 5B, Radio frequency device 20], comprising:
a first conductive wire element [Vicard, Figs. 5A and 5B, Element 41’] and a second conductive wire element [Vicard, Figs. 5A and 5B, Element 42’], each of the first and second conductive wire elements having a first end, a second end and a central part [Vicard, Figs. 5A and 5B, Elements 41’ and 42’ each with two ends];
a far-field transmission-reception first chip [Vicard, Figs. 5A and 5B, One of chips 3] having two longitudinal connection areas [Vicard, Figs. 5A and 5B, Upper and lower connection areas of the chip 3], a first segment of each of the first and second conductive wire elements being 
a near-field transmission-reception second chip [Vicard, Figs. 5A and 5B, A second chip 3] having and two longitudinal connection areas [Vicard, Figs. 5A and 5B, Upper and lower connection areas of the chip 3], a second segment of each of the first and second conductive wire elements being attached respectively to the two longitudinal connection areas of the second chip [Vicard, Figs. 5A and 5B, The left segment of element 41’ is attached to the longitudinal connection area of chip 3 and the right segment of element 42’ is attached to the longitudinal connection area of chip 3];
wherein the first conductive wire element [Vicard, Figs. 5A and 5B, Element 41’] and the second conductive wire element [Vicard, Figs. 5A and 5B, Element 42’] combine with a characteristic impedance of the second chip to form a coupling device associated with the first chip in the first operating frequency range, and the first conductive wire element and the second conductive wire element combine with the characteristic impedance of the first chip to form a coupling device associated with the second chip in the second operating frequency range [Vicard, Col 6, Lines 20-22 and Col 6, Lines 50-56, Characteristics of antennas with desired operating frequencies are improved by increasing their impedance].
Vicard does not explicitly teach a far-field transmission-reception first chip having a first operating frequency range, a first characteristic impedance, a near-field transmission-reception 
However in analogues art, Rofougaran teaches a far-field transmission-reception first chip having a first operating frequency range [Rofougaran, Para 15, Far field technology at ultra-high frequency (UHF) range], a first characteristic impedance [Rofougaran, Para 57, Balun 92 provides impedance matching for antenna 90], a near-field transmission-reception second chip having a second operating frequency range lower than the first operating frequency range [Rofougaran, Para 15, Near field technology at low frequency (LF) range], a second characteristic impedance  [Rofougaran, Para 59, Impedance coupling circuit 94]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Vicard such that a far-field transmission-reception first chip having a first operating frequency range, a first characteristic impedance, a near-field transmission-reception second chip having a second operating frequency range lower than the first operating frequency range, a second characteristic impedance as taught by Rofougaran in order to improve the performance of RFID devices with both near-field and far-field antennas [Rofougaran, Para 18-19].
As to Claim 2 Vicard modified by Rofougaran teaches the device of claim 1, wherein the first chip and/or the second chip comprises a substrate comprising a functional circuit [Vicard, Col 5, Lines 22-33, Chips are formed on a semiconductor or substrate wafer] and a cover [Vicard, Col 4, Lines 13-26, Housing], the cover and the substrate configured such that the longitudinal connection areas comprises longitudinal grooves extending between the cover and the substrate 
As to Claim 3 Vicard modified by Rofougaran teaches the device of claim 2, wherein 
the first operating frequency range is within at least one of the HF, UHF or VHF frequency bands [Rofougaran, Para 15, Far field technology at ultra-high frequency (UHF) range], and 
the second operating frequency range is within at least one of the LF or MF frequency bands [Rofougaran, Para 15, Near field technology at low frequency (LF) range].
As to Claim 4 Vicard modified by Rofougaran teaches the device of claim 3, wherein the first characteristic impedance and the second characteristic impedance have a capacitive nature [Rofougaran, Para 59, Impedance coupling circuit 94 includes capacitors].
As to Claim 5 Vicard modified by Rofougaran teaches the device of claim 4, wherein:
a longitudinal segment of the first wire element in a central part of the first wire element is fixed on a connection area of the first chip [Vicard, Figs. 5A and 5B, A  segment of element 41’ is attached to the longitudinal connection area of chip];
a longitudinal segment of the second wire element at one end of the second wire element is fixed to the other connection area of the first chip [Vicard, Figs. 5A and 5B, The left segment of element 41’ is attached to the longitudinal connection area of chip 3];
a longitudinal segment of the first wire element at a first end of the first wire element is fixed on a connection area of the second chip [Vicard, Figs. 5A and 5B, The right segment of element 42’ is attached to the longitudinal connection area of chip 3]; and

As to Claim 6 Vicard modified by Rofougaran teaches the device of claim 5, wherein the coupling device associated with the first chip in the first operating frequency range is a dipole antenna [Rofougaran, Para 57, The far field antenna is a dipole type antenna].
As to Claim 7 Vicard modified by Rofougaran teaches the device of claim 6, wherein the coupling device associated with the second chip in the second operating frequency range comprises transmission lines [Rofougaran, Fig. 4a, Transmitter section 42].
As to Claim 8 Vicard modified by Rofougaran teaches the device of claim 1, further comprising an inductive component respectively connected to the first wire element and the second wire element [Rofougaran, Para 59, Inductors L1 and L2].
As to Claim 9 Vicard modified by Rofougaran teaches the device of claim 8, wherein the coupling device associated with the second chip in the second operating frequency range comprises a magnetic induction loop [Rofougaran, Para 38, In the near field mode of operation, RFID tag magnetically or inductively couples to the RFID reader].
As to Claim 10 Vicard modified by Rofougaran teaches the device of claim 8, wherein the inductive component comprises a chip having two longitudinal connection areas to which two segments of the first and second wire elements are fixed [Rofougaran, Para 38, RFID tag magnetically or inductively couples to the RFID reader].
Claim 11 Vicard modified by Rofougaran teaches the device of claim 10, wherein the inductive component positioned on a side of the first chip opposite to the second chip [Rofougaran, Para 38, RFID tag magnetically or inductively couples to the RFID reader].
As to Claim 12 Vicard modified by Rofougaran teaches the device of claim 10, wherein the inductive component is integrated into the first chip [Rofougaran, Para 59, Inductors L1, L2 and the capacitors C1-C3 form a resonant circuit with the coil antenna 96 tuned to the frequency of the signal 58].
As to Claim 13 Vicard modified by Rofougaran teaches the device of claim 1, further comprising a ferromagnetic material in a space between the first chip and the second chip  [Vicard, Col 6, Lines 16-19, ferrite].
As to Claim 14 Vicard modified by Rofougaran teaches the device of claim 1, wherein 
the first operating frequency range is within at least one of the HF, UHF or VHF frequency bands [Rofougaran, Para 15, Far field technology at ultra-high frequency (UHF) range], and 
the second operating frequency range is within at least one of the LF or MF frequency bands [Rofougaran, Para 15, Near field technology at low frequency (LF) range].
As to Claim 15 Vicard modified by Rofougaran teaches the device of claim 1, wherein the first characteristic impedance and the second characteristic impedance have a capacitive nature [Rofougaran, Para 59, Impedance coupling circuit 94 includes capacitors].
As to Claim 16 Vicard modified by Rofougaran teaches the device of claim 1, wherein:
a longitudinal segment of the first wire element in a central part of the first wire element is fixed on a connection area of the first chip [Vicard, Figs. 5A and 5B, A  segment of element 41’ is attached to the longitudinal connection area of chip];

a longitudinal segment of the first wire element at a first end of the first wire element is fixed on a connection area of the second chip [Vicard, Figs. 5A and 5B, The right segment of element 42’ is attached to the longitudinal connection area of chip 3]; and
a longitudinal segment of the second wire element in a central part of the second wire element is fixed on the other connection area of the second chip [Vicard, Figs. 5A and 5B, A  segment of element 41’ is attached to the longitudinal connection area of chip].
As to Claim 17 Vicard modified by Rofougaran teaches the device of claim 16, wherein the coupling device associated with the first chip in the first operating frequency range is a dipole antenna [Rofougaran, Para 57, The far field antenna is a dipole type antenna].
As to Claim 18 Vicard modified by Rofougaran teaches the device of claim 16, wherein the coupling device associated with the second chip in the second operating frequency range comprises transmission lines [Rofougaran, Fig. 4a, Transmitter section 42].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        04/29/2021

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646